Citation Nr: 0524707	
Decision Date: 09/12/05    Archive Date: 09/21/05

DOCKET NO.  03-11 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for bipolar disorder.

3.  Entitlement to service connection for hepatitis C.

4.  Entitlement to service connection for bilateral hearing 
loss.

5.  Entitlement to service connection for tinnitus.
 
6.  Entitlement to service connection for bilateral eye 
disorder.

7.  Entitlement to a disability evaluation in excess of 20 
percent for residuals of a right fibula fracture. 





REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nicholas Xanthakos, Associate Counsel


INTRODUCTION

The veteran had active service from January 1974 to May 1981.

The case comes before the Board of Veterans' Appeals (Board) 
as a merged appeal from November 2001 and January 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Newark, New Jersey.  

The Board observes that service connection for bilateral 
hearing loss, tinnitus, and an eye disorder initially had 
been denied by the RO in a September 1999 decision, which the 
veteran did not appeal.  The claims were denied as not well 
grounded in the September 1999 decision.  After that 
decision, on November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5102, 5103, 
5103A, 5107 (West 2002)) became law.  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the United 
States Court of Appeals for Veterans Claims (Court) in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  Under the 
VCAA, the veteran was granted a de novo review of his claims 
in a November 2001 rating decision.  Thus, there is no 
requirement that new and material evidence be submitted to 
reopen his claims, and the issues on appeal are as described 
above.

The issues of service connection for bilateral hearing loss, 
tinnitus, bilateral eye disorder and hepatitis C are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required on his part.


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the 
issues addressed in this decision.    

2.  There is no competent medical evidence showing that the 
veteran has a diagnosis of PTSD.

3.  There is no competent medical evidence of record showing 
that the veteran's bipolar disorder is related to his active 
service.

4.  The residuals of a right fibula fracture are 
characterized by a marked right ankle disability; there is no 
objective evidence of nonunion of the tibia and fibula. 




CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by the veteran's 
active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, and 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304(f) (2004).

2.  Bipolar disorder was not incurred in or aggravated by the 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, and 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2004).

3.  The criteria for a disability rating of 30 percent, but 
no higher, for the residuals of a right fibula fracture have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.321, 4.1- 4.14, 4.104, 
Diagnostic Code 5262 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

VA satisfied its duty to notify for the claims of service 
connection by means of September 2001 and September 2003 
letters from the agency of original jurisdiction (AOJ) to the 
appellant that was issued prior to the respective initial AOJ 
decisions.  These letters informed the appellant of what 
evidence was required to substantiate the claims and of his 
and VA's respective duties for obtaining evidence.  The 
appellant was also asked to submit evidence and/or 
information in his possession to the AOJ.  

The Board notes that the September 2003 letter failed to 
notify the veteran of the evidence required to substantiate 
his claim for an increased rating for service connection 
residuals of a right fibula fracture.  However, the reasons 
and bases of the April 2005 statement of the case 
specifically explained to the veteran what the evidence must 
show in order to establish a higher disability evaluation for 
residuals of a right fibula fracture.  The veteran was not 
prejudiced by not receiving the VCAA notification prior to 
the initial AOJ decision, as he was given an opportunity to 
present testimony and evidence in support of his claim at a 
hearing held in May 2005.  

As the VA's duties under the VCAA have been complied with, 
the veteran's procedural rights have not been abridged, and 
the Board will proceed with appellate review.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Generally, service connection may be established for a 
disability resulting from personal injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran who served for ninety (90) days or more 
during a period of war (or during peacetime service after 
December 31, 1946) develops certain chronic diseases to a 
compensable degree within one year from separation from 
service, such diseases may be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Furthermore, if a condition noted during service is not shown 
to be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  The chronicity provisions 
of 38 C.F.R. 
§ 3.303(b) are applicable where evidence, regardless of its 
date, shows that the appellant had a chronic condition in 
service, or during an applicable presumption period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the case 
law of the United States Court of Appeals for Veterans Claims 
(Court), lay observation is competent.

The law requires that in order for service connection to be 
granted, there must be a current disability.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Chelte v. Brown, 10 
Vet. App. 268, 271 (1997).

Service connection for PTSD 

Regulations provide that service connection will be granted 
for PTSD when there is medical evidence establishing a 
diagnosis of the condition, credible supporting evidence that 
the claimed in-service stressor occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor, is 
required. See 38 C.F.R. § 3.304(f). With regard to the second 
PTSD element as set forth in 38 C.F.R. § 3.304(f), evidence 
of an in-service stressor, the evidence necessary to 
establish that the claimed stressor actually varies depending 
on whether it can be determined that the veteran "engaged in 
combat with the enemy." See 38 U.S.C.A. § 1154(b); 38 C.F.R. 
3.304(d).  If it is determined through military citation or 
other supportive evidence that a veteran engaged in combat 
with the enemy, and the claimed stressors are related to 
combat, the veteran's lay testimony regarding the reported 
stressors must be accepted as conclusive evidence as to their 
actual occurrence and no further development or corroborative 
evidence will be necessary.  See 38 C.F.R. § 3.304(f).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
credible supporting evidence to corroborate the veteran's 
statements as to the occurrence of the claimed stressor.  See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).  Moreover, a medical 
opinion diagnosing PTSD does not suffice to verify the 
occurrence of the claimed in-service stressors.  See Moreau; 
Cohen v. Brown, 10 Vet. App. 128, 142 (1997). Once 
independent verification of the stressor event has been 
submitted, the veteran's personal exposure to the event may 
be implied by the evidence of record.  A veteran need not 
substantiate his actual presence during the stressor event; 
the fact that the veteran was assigned to and stationed with 
a unit that was present while such an event occurred strongly 
suggests that he was, in fact, exposed to the stressor event. 
See Pentecost v. Principi, 16 Vet. App. 124 (2002); Suozzi v. 
Brown, 10 Vet. App. 307 (1997).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record. 38 U.S.C.A. § 
7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2003).  In Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990) the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail." To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence). The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

As stated previously, in order for a grant of service 
connection for PTSD to be awarded, there must be evidence 
showing that a current disability exists.  In this case, the 
veteran was specifically requested to provide medical 
evidence of treatment for PTSD following his discharge from 
service.  No such evidence has been received.

The veteran's entrance examination in January 1974 indicated 
that no qualifying defects were found.  A report of medical 
history also dated in January 1974 indicates no physiatric 
disorders.  A report of medical history dated in April 1981 
indicated that the veteran was in good health.  Finally, the 
veteran's separation examination in April 1981 was negative 
for any psychiatric disorders. 

The veteran has submitted numerous VA treatment records dated 
from 1982 to 2004 that do not show that veteran was treated 
for PTSD.  The VA examined the veteran on October 2003 for 
psychiatric disorders, to include PTSD.  The examiner 
indicated that the veteran reported no combat stressors and 
diagnosed the veteran with bipolar disorder.

The veteran presented testimony at a hearing before the 
undersigned Veterans' Law Judge (VLJ) on May 25, 2005.  At 
the hearing the veteran testified that although the record 
does not contain a diagnosis of PTSD, he would furnish a 
diagnosis.  The veteran has not submitted any medical 
evidence that indicates a diagnosis of PTSD. 

In summary, the veteran's medical records do not show any 
evidence of past treatment for PTSD or evidence of a current 
diagnosis for PTSD.  No additional medical evidence has been 
identified or submitted by the veteran.

As the record is negative for medical evidence showing that 
the veteran has been diagnosed with PTSD, service connection 
is not warranted.  Thus, a discussion regarding the remaining 
requirements for service connection for PTSD such as the 
existence of credible supporting evidence that the claimed 
stressors occurred or a link between current symptomatology 
and the claimed in-service stressor is unnecessary.  In 
Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court noted 
that Congress specifically limited entitlement for service-
connected disease or injury to cases where such incidents had 
resulted in a disability.  In the absence of proof of a 
present disability, specifically PTSD, there can be no valid 
claim.  VA treatment records and in-service medical records 
contain no evidence that the veteran has been diagnosed with 
PTSD.

Since a formal diagnosis of PTSD has not been made, the 
veteran's claim must be denied.  The Board is cognizant of 
the fact that the veteran feels he has PTSD; however, he 
lacks the medical expertise necessary to diagnose a specific 
psychiatric disorder.  It is now well established that a 
person without medical training, such as the veteran, is not 
competent to provide evidence on medical matters such as 
diagnosis or etiology of a claimed condition.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see also 38 
C.F.R. § 3.159(a) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].

The veteran's service medical records contain no evidence of 
complaints, treatment or diagnosis of any psychiatric 
disorder during service.  Similarly, medical records dated 
post-service do not diagnose the veteran has having PTSD.  
The Board would note that the RO letter dated September 2003 
clearly informed the veteran of the need to submit evidence 
of a current disability.  The Board notes that the duty to 
assist is not a one-way street.  If a veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991)

As noted above, in the absence of a present disability, there 
can be no valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  Therefore, the Board finds, in the absence of a 
current diagnosis of PTSD, that the preponderance of the 
evidence is against the veteran's claim for service 
connection for PTSD.  Accordingly, service connection for 
PTSD is denied.

The Board has considered 38 U.S.C.A. § 5107(b).  Section 
5107(b) expressly provides that the benefit of the doubt rule 
must be applied to a claim when the evidence submitted in 
support of the claim is in relative equipoise.  The evidence 
is in relative equipoise when there is an approximate balance 
of positive and negative evidence which does not 
satisfactorily prove or disprove the claim.  When the 
evidence is in relative equipoise, the reasonable doubt rule 
must be applied to the claim, and thus, the claim must be 
resolved in favor of the claimant.  See Massey v. Brown, 7 
Vet. App. 204, 206-207 (1994); Hayes v. Brown, 5 Vet. App. 
60, 69-70 (1993).  In this case, after reviewing the evidence 
of record and for the reasons discussed above, the Board 
finds that the evidence is not in relative equipoise, and 
thus, the benefit of the doubt rule is not for application in 
this case.

Service Connection for Bipolar Disorder

The veteran submitted a claim for service connection for 
bipolar disorder in March 2003.  The veteran maintains that 
his currently diagnosed bipolar disorder was first diagnosed 
6 months after his discharge from service. 

The relevant medical evidence of record includes the 
veteran's service medical records.  These records contain no 
diagnosis of any psychiatric disorders.  The veteran's 
entrance examination and separation examination both are 
negative for psychiatric disorders. 

The record contains VA medical center (VAMC) treatment 
reports dated between March 1984 and May 1984.  These reports 
document a treatment program that the veteran underwent for 
substance abuse.  A notation dated in March 1984 indicated 
that the veteran first began using drugs at the age of 25 
(three years prior). 

The record also contains VAMC treatment reports dated between 
May 1992 and March 1999.  These treatment reports contain no 
diagnosis of or treatment for Bipolar disorder. 

The VA provided the veteran with a psychiatric evaluation in 
October 2003.  The veteran reported psychiatric treatment in 
the past with Prolixin and Halderol.  The veteran also 
reported a history of mood swings and polysubstance abuse.  
The examiner gave the veteran an Axis I diagnosis of bipolar 
disorder and polysubstance abuse in remission.  The medical 
opinion did not provide an etiology opinion that related the 
veteran's currently diagnosed bipolar disorder to his active 
service. 

VAMC records dated between May 2004 and October 2004 are also 
included in the record.  These treatment reports contain no 
notations related to the veteran's bipolar disorder. 

Finally, the veteran provided testimony at a hearing before 
the undersigned VLJ dated in May 2005.  At the hearing the 
veteran testified that he was first diagnosed with bipolar 
disorder 6 months after he was discharged from service.  The 
veteran asserted that he had a problem with drugs in service 
which was the result of his attempts to self medicate for his 
bipolar disorder.  The veteran also testified that he was 
treated for substance abuse during service.  As well, the 
veteran claimed that he was treated for substance abuse 6 
months after leaving service at the VA hospital in East 
Orange, New Jersey.  The veteran's representative asked him 
if he had provided the VA with the records that supported his 
contentions, and the veteran responded that, "It's in my 
medical records." 

No additional relevant medical evidence has been identified 
by the veteran, or is contained within the claims file.

Following a longitudinal review of the entire claims folder, 
the Board finds that the preponderance of the evidence is 
against the appellant's claim for service connection for 
bipolar disorder.  As noted above, there is no evidence that 
the veteran's bipolar disorder is related to the veteran's 
active service.  Contrary to the veteran's testimony at his 
hearing, his available service medical records contain no 
complaints of, treatment for or diagnosis of a bipolar 
disorder.  Although the veteran testified that he was treated 
for substance abuse 6 months after his discharge from service 
and that he was diagnosed with a bipolar disorder at that 
time, the only medical evidence in the record that relates to 
treatment for substance abuse is dated in 1984.   As well, 
the remainder of the evidence in the claims folder does not 
support the veteran's contention that his bipolar disorder is 
related to his active service.  The VA examined the veteran 
and the examiner did not relate the veteran's bipolar 
disorder to his active service.  Even though the veteran has 
testified that the record contains evidence that he was 
treated for substance abuse while in service and 6 months 
after service, the Board was unable to verify his statements.  
The veteran has not submitted any additional evidence that 
would support his claim.  The Board notes that the duty to 
assist is not a one-way street.  If a veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential.  Wood, 
supra.  Therefore, based on the objective medical evidence of 
record, the veteran's claim for service connection for 
bipolar disorder is denied.

The Board has considered 38 U.S.C.A. § 5107(b).  Section 
5107(b) expressly provides that the benefit of the doubt rule 
must be applied to a claim when the evidence submitted in 
support of the claim is in relative equipoise.  The evidence 
is in relative equipoise when there is an approximate balance 
of positive and negative evidence which does not 
satisfactorily prove or disprove the claim.  When the 
evidence is in relative equipoise, the reasonable doubt rule 
must be applied to the claim, and thus, the claim must be 
resolved in favor of the claimant.  See Massey v. Brown, 7 
Vet. App. 204, 206-207 (1994); Hayes v. Brown, 5 Vet. App. 
60, 69-70 (1993).  In this case, after reviewing the evidence 
of record and for the reasons discussed above, the Board 
finds that the evidence is not in relative equipoise, and 
thus, the benefit of the doubt rule is not for application in 
this case.

Increased Rating for Residuals of a Right Fibula Fracture

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disabilities 
affect the ability to function under the ordinary conditions 
of daily life, including employment, by comparing the 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. § 
1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2003).  Where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, it is the present level 
of disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.

With respect to disabilities involving the musculoskeletal 
system, the Court has emphasized that when assigning a 
disability rating, it is necessary to consider functional 
loss due to flare-ups, fatigability, incoordination, and pain 
on movement.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995); see generally VAOPGCPREC 36-97.  The rating for an 
orthopedic disorder should reflect functional limitation 
which is due to pain, supported by adequate pathology, and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  Weakness is also as important as limitation of 
motion, and a part, which becomes painful on use, must be 
regarded as seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity, or the like.  See 38 C.F.R. § 
4.40.  The factors of disability reside in reductions of 
their normal excursion of movements in different planes.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight bearing are 
related considerations.  See 38 C.F.R. § 4.45.  It is the 
intention of the Rating Schedule to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimal compensable 
rating for the joint.  See 38 C.F.R. 
§ 4.59.

In a September 1981 rating decision, the veteran was granted 
service connection for residuals or a right fibula fracture, 
and was assigned a noncompensible rating.  A September 1999 
rating decision denied granting a compensable evaluation for 
the veteran's disability.  A November 2001 rating decision 
granted a 10 percent disability evaluation for residuals of a 
right fibula fracture under Diagnostic Code 5262, effective 
July 30, 2001.  A January 2005 rating decision increased the 
veteran's disability evaluation for residuals for a right 
fibula fracture to 20 percent under Diagnostic Code 5262, 
effective March 28, 2003.  The veteran is currently seeking 
an evaluation in excess of 20 percent.

The veteran's post fracture right fibula is evaluated under 
Diagnostic Code 5262 for impairment of the tibia and fibula.  
Under Diagnostic Code 5262, a 10 percent rating will be 
assigned for impairment of the tibia and fibula with malunion 
and slight knee or ankle disability.  A 20 percent rating 
will be assigned for malunion of the tibia and fibula with 
moderate knee or ankle disability.  A 30 percent evaluation 
will be assigned for malunion of the tibia and fibula with 
marked knee or ankle disability.  A 40 percent evaluation 
requires nonunion of the tibia and fibula when there is loose 
motion requiring a brace.  38 C.F.R. § 4.71, Diagnostic Code 
5262.

The relevant medical evidence of record includes a VA medical 
examination conducted in October 2003.  The examiner reviewed 
the veteran's medical history and noted that the veteran 
complained of constant sharp aching pain in his right ankle.  
The veteran also reported that the pain was aggravated by 
prolonged walking and standing, and of occasional tingling 
and numbness in his right foot.  Examination of the veteran's 
right ankle demonstrated positive edema.  No erythema was 
present.  Tenderness to palpation over the lateral aspect of 
the right ankle was present.  The anterior Drawer Test and 
the tilt test were both negative.  Neurologic examination 
found that the veteran's motor strength was 4/5 in both 
eversion and inversion.  Ankle dorsiflexion was 5-/5 and 
plantar flexion was 5-/5, otherwise muscle strength was 5/5.  
Sensation was mildly impaired to light touch in the right 
foot.  The veteran's gait was mildly antalgic.  The examiner 
diagnosed the veteran with chronic right ankle inversion 
sprain with chronic pain.  

The record also includes VAMC records dated in March 2003.  
These records are silent as to any complaints of or treatment 
for right leg problems.  Also, included in the record are 
VAMC records dated between May 2004 and October 2004.  The 
majority of these records document unrelated medial issues.  
However, a notation dated in May 2004 indicated complaints of 
pain on the right ankle.  

Finally, the record includes a VA medical examination 
conducted in November 2004.  The examiner indicated that he 
had previously examined the veteran in October 2003 and that 
his right ankle pain remained essentially unchanged.  The 
veteran reported increased pain and edema following 
repetitive use and during flare-ups.  Right ankle 
dorsiflexion was measured as 0 degrees, and plantar flexion 
was measured as 0 to 30 degrees with pain.  After five 
repetitive range of motion tests, the veteran complained of 
increased ankle pain.  The examiner measured the range of 
motion of the veteran's metatarsal joint and noted tenderness 
to palpation of the first metarsal joint.  The examiner 
indicated that an x-ray of the right ankle and foot revealed 
mild degenerative joint disease within the ankle as well as 
the first metatarsal joint.  

The medical findings demonstrate that the veteran's right 
fibula disability has been manifested by subjective 
complaints of pain, and objective medical evidence indicating 
a reduced range of motion.  Based on the most recent VA 
examination, the veteran has 0 degrees of dorsiflexion and 
only 30 degrees of plantar flexion.  The normal range of 
motion for the ankle is listed as 0 to 20 degrees for 
dorsiflexion and 0 to 45 degrees for plantar flexion.  See 
38 C.F.R. § 4.71a, Plate II.  Giving the veteran the benefit 
of the doubt, the Board concludes that the veteran has a 
marked right ankle disability and therefore a 30 percent 
disability evaluation is appropriate under Diagnostic Code 
5262.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.71a, Diagnostic Code 
5262.  However, the medical evidence of record does not 
indicate nonunion of the tibia and fibula.  The most recent 
x-ray of the veteran's right leg only showed mild 
degenerative joint disease.  Therefore, he is not entitled to 
a disability evaluation in excess of 30 percent under 
Diagnostic Code 5262 for impairment of the tibia and fibula.  
Id.   

As well, the veteran is not entitled to a rating in excess of 
30 percent for his residuals of a right fibula fracture under 
any other applicable rating criteria.  Although, the veteran 
has demonstrated limitation of motion in his right ankle, the 
maximum available evaluation under Diagnostic Code 5271 for 
limitation of motion of the ankle is 20 percent.  As well, 
the most recent x-ray of the veteran's right ankle revealed 
mild degenerative joint disease.  However, the maximum 
allowable rating for degenerative arthritis under Diagnostic 
Code 5003 is 20 percent. Therefore, the veteran is not 
entitled to a rating in excess of the currently assigned 30 
percent under Diagnostic Codes 5003 and 5271.  See 38 C.F.R. 
§ 4.71a. 

As there is no medical evidence showing ankylosis, malunion 
of the os calcis or astragalus, or astragalectomy a rating in 
excess of 30 percent is not warranted under Diagnostic Codes 
5270-5274.  Butts v. Brown, 5 Vet. App. 532 (1993).

The Board has also considered whether factors including 
functional impairment and pain as addressed under 38 C.F.R. 
§§ 4.10, 4.40 and 4.45 would warrant a higher rating. See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997); and DeLuca v. 
Brown, 8, Vet. App. 202 (1995).  It is not disputed that the 
veteran has limitation of motion of his right ankle and pain 
on motion. Yet, the Board finds that the 30 percent 
disability rating adequately compensates him for his 
limitation of motion, pain, and functional loss.  Limited 
motion of the right ankle results in a certain level of 
functional loss; however, there is a lack of objective 
medical evidence showing that the veteran suffers any 
additional functional loss and/or limitation of motion during 
flare-ups or with use.  Hence, the 30 percent disability 
rating assigned for this condition is correct, and the 
preponderance of the evidence is against a higher evaluation.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have been considered 
whether or not they were raised by the appellant as required 
by the Court's holding in Schafrath v. Derwinski, 1 Vet. 
App. 589, 593 (1991).  The Board has considered whether an 
extra-schedular evaluation pursuant to the provisions of 
38 C.F.R. § 3.321(b)(1) is warranted.  In the instant case, 
however, there has been no showing that the appellant's 
disability has caused marked interference with employment 
(i.e., beyond that contemplated in the currently assigned 
evaluation) or the need for frequent periods of 
hospitalization, or has otherwise rendered impracticable the 
application of the regular schedular standards. 

To the extent that the claimant may experience functional 
impairment due to the service-connected disability addressed 
here, the Board finds that such impairment is contemplated in 
the currently assigned rating.  In essence, the Board finds 
no evidence of an exceptional or unusual disability picture 
in this case which renders impracticable the application of 
the regular schedular standards.  In that regard, the Board 
observes that with respect to the disability at issue, the 
applicable rating criteria contemplates higher ratings.  
However, the Board has not found the disability under 
consideration to be of such severity as to warrant assignment 
of a higher rating on a schedular basis than that indicated 
above.  Likewise then, referral for consideration for extra-
schedular evaluations is not warranted here.  See Bagwell v. 
Brown, 9 Vet. App. 237, 239 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

ORDER

Service connection for PTSD is denied.

Service connection for bipolar disorder is denied.

An increased rating of 30 percent for residuals of a right 
fibula fracture is granted, subject to the law and 
regulations governing the payment of monetary benefits.   


REMAND

In the present case, the Board finds that the VA's redefined 
duties to notify and assist a claimant, as set forth in the 
VCAA have not been fulfilled regarding the issue on appeal.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) and 
Charles v. Principi, 16 Vet. App. 370 (2002).  The Board has 
determined that it is unable to fairly decide the veteran's 
appeal of his claims seeking entitlement to service 
connection for bilateral hearing loss, tinnitus, hepatitis C, 
and an eye disorder without a qualified medical opinion 
evaluating all of the medical evidence the veteran has 
submitted in support of his claims.  Specifically, although 
the veteran has been examined by the VA for these conditions 
before, these medical opinions did not offer opinions 
regarding the etiology of his claimed disorders.  In this 
regard, the Board notes that the duty to assist includes 
obtaining VA and non-VA medical records and providing a VA 
medical examination or a medical opinion when necessary for 
an adequate determination.  See Duenas v. Principi, 18 Vet. 
App. 512 (2004).  Therefore, the Board finds that thorough 
and contemporaneous medical examinations that take into 
account the records of prior medical treatment (the complete 
claims folder) so that the disability evaluations will be 
fully informed ones should be accomplished.  See Hyder v. 
Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  Based upon the evidentiary record in 
the instant case, as discussed above, and in light of the 
applicable provisions of the VCAA, it is the Board's opinion 
that such examinations should be afforded the veteran before 
an appellate decision on the merits of his claims.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED for the following development:

1.  The RO should contact the veteran and 
ask that he identify all sources of 
private medical treatment for his 
bilateral hearing loss, tinnitus, 
hepatitis C, and eye disorder since May 
1981, and to furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source identified.  
Additionally, the RO should request that 
the veteran provide information as to the 
dates of any treatment for his claimed 
conditions at any VA Medical Center 
(VAMC) since October 2004.  Copies of the 
medical records (not already in the 
claims folder) from all sources should be 
requested.  All records obtained should 
be added to the claims folder.  If 
requests for any private treatment 
records are not successful, the RO should 
inform the veteran of the nonresponse so 
that he will have an opportunity to 
obtain and submit the records himself, in 
keeping with his responsibility to submit 
evidence in support of his claim.  38 
C.F.R .§ 3.159.  The RO should also 
request or tell the veteran to provide 
any evidence in his possession that 
pertains to his claim.  Furthermore, the 
veteran should be specifically informed 
as to what portion of evidence he is 
required/expected to submit, and which 
portion of the evidence the VA would 
attempt to obtain in order to assist the 
veteran in substantiating his claim, per 
38 U.S.C.A. §§ 5103(a), 5103A; 
Quartuccio, supra; Charles, supra.   

2.  After the development described above 
has been completed the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded VA examinations, by appropriate 
specialist(s) to evaluate the nature, 
severity, and etiology of the veteran's 
claimed bilateral hearing loss and 
tinnitus.  If no hearing loss or tinnitus 
is currently found, the examiner(s) 
should so indicate.  The RO must make 
available to the examiner(s) the claims 
folder.  The claims folder must be 
thoroughly reviewed by the examiner(s) in 
connection with the examinations.  The 
examiner(s) must indicate in the 
examination reports that the claims file 
was reviewed.  All necessary tests and 
studies should be conducted in order to 
render a diagnosis of the veteran's 
claimed bilateral hearing loss and 
tinnitus.  The examiner(s) should review 
all of the veteran's medical records and 
history, and the service and post-service 
medical records.  Following an 
examination of the veteran and a review 
of his medical records and history, the 
VA specialist(s) should report the 
veteran's current hearing acuity 
measurements, as well as determine the 
actual diagnosis(es) of the veteran's 
reported hearing impairments.  The VA 
specialist(s) should also render an 
opinion as to whether it is at least as 
likely as not that the currently claimed 
bilateral hearing loss and tinnitus were 
incurred during the veteran's active 
service, became manifest to a compensable 
degree within a one year period of his 
discharge from service, are related to 
any in-service symptomatology or 
symptoms, and/or are otherwise related to 
his active service.  Additionally, the VA 
specialist(s) should render an opinion as 
to whether it is at least as likely as 
not that the veteran's claimed bilateral 
hearing loss and tinnitus are related to 
any post-service event(s) or diseases.  
If the etiology of the veteran's claimed 
bilateral hearing loss and tinnitus are 
attributed to multiple factors/events, 
the examiner(s) should specify which 
symptoms/diagnoses are related to which 
factors/events.  It is requested that the 
VA specialist reconcile any contradictory 
evidence regarding the etiology of the 
veteran's disorders.  All pertinent 
clinical findings and the complete 
rationale for all opinions expressed 
should be set forth in a written report.  
If it cannot be determined whether the 
currently manifested bilateral hearing 
loss and tinnitus are related to the 
veteran's active service, on a medical 
scientific basis, and without invoking 
processes relating to guesses or 
judgment, based upon mere conjecture, the 
examiner should clearly and specifically 
so specify in the examination report.  

3. The RO should also make arrangements 
for the veteran to be afforded a VA 
medical examination, performed by an 
appropriate specialist, to evaluate the 
nature, severity, and etiology of the 
veteran's hepatitis C.  The RO must make 
the claims file available to the 
examiner.  The claims folder must be 
thoroughly reviewed by the examiner in 
connection with the examination.  The 
examiner should indicate in the 
examination report that the claims file 
was reviewed.  Any indicated studies and 
tests should be accomplished and all 
clinical findings should be reported in 
detail.  The VA specialist should also 
render an opinion as to whether it is at 
least as likely as not that the currently 
diagnosed hepatitis C was incurred during 
the veteran's active service, became 
manifest to a compensable degree within a 
one year period of his discharge from 
service, is related to any in-service 
symptomatology or symptoms, and/or is 
otherwise related to his active service.  
Additionally, the VA specialist should 
render an opinion as to whether it is at 
least as likely as not that the veteran's 
hepatitis C is related to any post-
service event(s) or diseases.  If the 
etiology of the veteran's claimed 
hepatitis C is attributed to multiple 
factors/events, the examiner should 
specify which symptoms/diagnoses are 
related to which factors/events.  It is 
requested that the VA specialist 
reconcile any contradictory evidence 
regarding the etiology of the veteran's 
disorder.  All pertinent clinical 
findings and the complete rationale for 
all opinions expressed should be set 
forth in a written report.  If it cannot 
be determined whether any currently 
manifested hepatitis C is related to the 
veteran's active service, on a medical 
scientific basis, and without invoking 
processes relating to guesses or 
judgment, based upon mere conjecture, the 
examiner should clearly and specifically 
so specify in the examination report.  

4.  The veteran also should be scheduled 
for a VA examination by an appropriate 
specialist, to determine the etiology of 
the veteran's bilateral eye disorder.  
The RO must make the claims file 
available to the examiner.  The claims 
folder must be thoroughly reviewed by the 
examiner in connection with the 
examination.  The examiner should 
indicate in the examination report that 
the claims file was reviewed.  The 
examiner should review all of the 
veteran's in-service and post-service 
medical records and history, including 
but not limited to the November 1976 eye 
examination in the veteran's service 
medical records.  Any indicated studies 
and tests should be accomplished and all 
clinical findings should be reported in 
detail.  The VA specialist should also 
render an opinion as to whether it is at 
least as likely as not that the currently 
claimed eye disorder was incurred during 
the veteran's active service, became 
manifest to a compensable degree within a 
one year period of his discharge from 
service, is related to any in-service 
symptomatology or symptoms, and/or is 
otherwise related to his active service.  
Additionally, the VA specialist should 
render an opinion as to whether it is at 
least as likely as not that the veteran's 
claimed eye disorder is related to any 
post-service event(s) or diseases.  If 
the etiology of the veteran's claimed eye 
disorder is attributed to multiple 
factors/events, the examiner should 
specify which symptoms/diagnoses are 
related to which factors/events.  It is 
requested that the VA specialist 
reconcile any contradictory evidence 
regarding the etiology of the veteran's 
disorder.  All pertinent clinical 
findings and the complete rationale for 
all opinions expressed should be set 
forth in a written report.  If it cannot 
be determined whether any currently 
manifested eye disorder is related to the 
veteran's active service, on a medical 
scientific basis, and without invoking 
processes relating to guesses or 
judgment, based upon mere conjecture, the 
examiner should clearly and specifically 
so specify in the examination report.     

5.  The veteran should be given adequate 
notice of the requested examinations, 
which includes advising him of the 
consequences of his failure to report to 
the examinations.  If he fails to report 
to an examination, this fact should be 
noted in the claims folder and a copy of 
each scheduling of examination 
notification or refusal to report notice, 
whichever is applicable, should be 
obtained by the RO and associated with 
the claims folder.

6.  Thereafter, the RO must review the 
claims folder and ensure that all of the 
foregoing development efforts have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If the examination report is deficient in 
any manner or fails to include adequate 
responses to the specific clinical 
findings/opinions requested, it must be 
returned to the examiners for corrective 
action.  38 C.F.R. § 4.2.  Remand 
instructions of the Board are neither 
optional nor discretionary.  Full 
compliance with such instructions is 
mandated by law, per Stegall v. West, 11 
Vet. App. 268 (1998).

7.  After completion of the above, the RO 
should readjudicate the appellant's 
claims of service connection for 
bilateral hearing loss, tinnitus, 
hepatitis C, and bilateral eye disorder.  
If the decision remains in any way 
unfavorable to the veteran, he should be 
provided with a supplemental statement of 
the case and be afforded an opportunity 
to respond before the case is returned to 
the Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations. 

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2003) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


